DETAILED ACTION
This office action is in response to the remarks filed on 07/06/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bittner (US 5,568,044).
Re claim 1, Bittner teaches a circuit [Fig 1] comprising: a switching converter including one or more switching devices [11, 13], the switching converter being configured to receive an input voltage [Vin] and an input current [a function of Vin] and deliver an output voltage [Vout] and an output current [a function of Vout]; a control circuit [6, 7] configured to operate the one or more switching devices, the control circuit including a main control loop [6] configured to regulate the output voltage; and an output voltage overshoot mitigation circuit [5] configured to modify operation of the control circuit responsive to an overvoltage condition of the output voltage [detected by 3]; wherein: the main control loop is configured to generate pulse width modulation timing signals for the one or more switching devices: the control circuit further includes pulse frequency modulation circuitry [7] configured to generate pulse frequency modulation timing signals for the one or more switching devices; and the output voltage overshoot mitigation circuit is configured to disable pulse width modulation switching by the main 
Re claim 3, Bittner teaches wherein the pulse frequency modulation circuit includes pulse frequency modulation circuitry and pulse skip logic and wherein the output voltage overshoot mitigation circuit is configured to trigger the pulse frequency modulation control loop in a pulse skip mode [Col 4, ln 36-45].
Re claim 9, Bittner teaches wherein the switching converter is a buck converter [as can be seen in Fig 1].
Re claim 11, Bittner teaches a method of reducing output voltage overshoot in a switching power converter [Fig 1], the method comprising: detecting an output overvoltage condition [using 3]; and responsive to the detected output overvoltage condition: disabling pulse width modulation switching of the power converter, and forcing pulse frequency modulation switching of the power converter [Col 3, ln 51-64].
Re claim 17, Bittner teaches a control circuit for a switching power converter, the control circuit comprising: a main control loop [6] configured to regulate an output voltage [Vout] of the switching power converter; and an output voltage overshoot mitigation circuit [5] configured to modify operation of the control circuit responsive to an overvoltage condition [as detected by 3] of the output voltage; wherein: the main control loop configured to regulate the output voltage generates pulse width modulation timing signals for the one or more switching devices: the control circuit further comprises a pulse frequency modulation control loop [7] that generates pulse frequency modulation timing signals for the one or more switching devices; and the output voltage overshoot mitigation circuit is configured to disable pulse width modulation switching by the main .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner in view of Takada (JP 2018196767, Note: US 2020/0127561 is the US equivalent and will be relied on in the Office Action).
Re claim 4, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the output voltage overshoot mitigation circuit includes a clamp configured to clamp at least one voltage of the main control loop to a value associated with a pulse frequency modulation mode of operation.
	Takada teaches a device [Fig 1] wherein the output voltage overshoot mitigation circuit [112, 113, 115 160] includes a clamp [112] configured to clamp at least one voltage [VERR] of the main control loop to a value associated with a pulse frequency modulation mode of operation [clamper 112 activates PFM operation, paragraphs 48-49]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.

Takada teaches wherein the at least one clamped voltage includes a control voltage [VERR] of the main control loop [paragraph 48]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.
Re claim 6, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the at least one clamped voltage includes a compensating capacitor voltage of the main control loop.
Takada teaches wherein the at least one clamped voltage includes a compensating capacitor [161] voltage of the main control loop. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.
Re claim 12, Bittner teaches the limitations as applied to the claim above, but does not teach, responsive to the detected output overvoltage condition, forcing at least one voltage of the main output voltage control loop of the power converter to a value associated with a pulse frequency modulation operating mode of the power converter.

Re claim 13, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the forced voltage includes a control voltage of the main control loop.
Takada teaches wherein the at least one clamped voltage includes a control voltage [VERR] of the main control loop [paragraph 48]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.
Re claim 14, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the forced voltage includes a compensating capacitor voltage of the main control loop.
Takada teaches wherein the at least one clamped voltage includes a compensating capacitor [161] voltage of the main control loop. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Re claim 19, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the output voltage overshoot mitigation circuit includes a clamp configured to clamp at least one voltage of the main control loop to a value associated with a pulse frequency modulation mode of operation.
	Takada teaches a device [Fig 1] wherein the output voltage overshoot mitigation circuit [112, 113, 115 160] includes a clamp [112] configured to clamp at least one voltage [VERR] of the main control loop to a value associated with a pulse frequency modulation mode of operation [clamper 112 activates PFM operation, paragraphs 48-49]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Takada because it is used to improve the power conversion efficiency, thus improving the utility of the device, which increases efficiency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner in view of Toni et al. (“Toni”, US 2020/0059158).
Re claim 7, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the output voltage overshoot mitigation circuit includes an output voltage pull down circuit.
Toni teaches a device [Fig 8] wherein the output voltage overshoot mitigation circuit [829] includes an output voltage pull down circuit [833, paragraph 50]. It would .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner in view of Baeurle (US 10,998,843).
Re claim 10, Bittner teaches the limitations as applied to the claim above, but does not teach wherein the switching converter is a multi-phase converter.
	Baeurle teaches a device [Fig 5A] wherein the switching converter is a multi-phase converter [566, 567, 568]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bittner to include the features of Baeurle because it is used to provide better response to load transients, thus improving the utility of the device, which increases efficiency.

Allowable Subject Matter
Claims 8, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:

Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “responsive to the detected output overvoltage condition, temporarily applying a load to the output of the switching power converter” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 20 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the output voltage overshoot mitigation circuit includes an output voltage pull down circuit configured to temporarily apply a load to the output of the power converter during an inductor current ramp down period” in combination with the additionally claimed features, as are claimed by Applicant.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838